DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 22, 23, 24, 25, 26, 27, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kimm et al. (Us Pub. No. 2015/0034082) and further in view of Jonson (US Pub. No. 2015/0231351).
Claim 21, 22, 23, 24, 25, 26, 27, and 30: Kimm et al. a system comprising an extracorporeal lung assist device [0003, “ECGE”] which removes CO2 and oxygenates blood through extracorporeal flow [0014]. The ECGE is analogous to the claimed “ECLA”. Their ECLA device is used in combination with a mechanical ventilation device [0003-0004].
There is at least one control unit controlling the ECLA device so as to control a degree of CO2 removal [0082, 0092]. 
There are multiple sensors used to indicate the need to adjust the ECGE in order to adequately remove CO2 [0092-0093; 0096, sensors 107 may be a variety of sensor types]. The sensors provide information to the controller which controls the ECGE to adjust the degree of CO2 removed based on the information from the sensors [0092, 0096, 0100]. The device is controlled based on sensor data and user input provided by both the ECGE and the ventilator [0092, 0096, 0100, among other areas of the disclosure]. Such comparison data includes patient weight [0056] and tidal volume [0087]. Adjustment of the device is also based on threshold levels [0012, 0015].
Kimm et al. teach that the sensor output that is used to control the ECGE function includes sensor data indicative of the work of breathing or patient effort [0062].
They do not teach that specific sensor type that is capable of or used to provide information indicative of work of breathing or patient effort.
Jonson teaches a ventilation device wherein a diaphragm EMG provides information indicative of patient efforts so that the PaCO2 can be controlled based on the patient efforts [0083].
While Jonson teaches that the EMG provides information to the ventilator, Kimm et al. is clear that the information provided by sensors of either system to the controller can be compared and analyzed to provide data that either system portion, i.e. ECGE or ventilator, can use to determine how best to adjust the system to provide both adequate CO2 removal and O2 supply [0092]. Kimm et al. clearly teach that data acquired indicative of work of breathing or patient effort is communicated with the ECGE [0062]. An increased work of breathing or patient effort would indicate low oxygen or high carbon dioxide partial pressures. Kimm et al. teach that when PaCO2 is high, the ECGE settings and sweep gas flow should be adjusted to control the CO2 removal [0137, Table 1].
One of ordinary skill in the art at the time of the invention would have found it obvious to use an EMG sensor as Kimm et al.’s sensor to provide data indicative of work of breathing or patient effort because Jonson teaches that EMG sensors are used for this purpose and, additionally, are used in the same area of art. The EMG sensor would provide information to the ECGE that indicates the patient’s work and effort level so that user or the controller can adjust the ECGE as needed.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Kimm et al. (Us Pub. No. 2015/0034082) and Jonson (US Pub. No. 2015/0231351) in further view of Luo et al. (2008).
Claim 29: Jonson does not teach that the EMG is measured using an oesophageal catheter.
Luo teaches that oesophageal catheters are used to measure EMG signals (abstract).
One of ordinary skill in the art at the time of the invention would have found it obvious that Jonson envisaged use of an oesophageal catheter to measure the EMG signals because that’s the device used to measure the signals.
Response to Arguments
Applicant’s arguments with respect to claims 21-28 and 30 have been considered but are not persuasive.
Applicant argues that while Jonson discloses using an EMG signal to control ventilation, it cannot be used to modify Kimm et al. because Jonson is using the sensor and signal relay in a NAVA system.
The Examiner disagrees.
Kimm et al. provides all the main structure of the system, that is of the ECLA claimed. Kimm et al. teach that a variety of sensors and pathways can be used to control ventilation in response to various signals. Kimm et al. also teach that the ECLA type device is used in combination with a mechanical type device [0003-0004]. 
One of ordinary skill in the art would have found Kimm et al. and Jonson to be art in analogous art areas and would have found it obvious to use a sensor and feedback system/method in Jonson to help control and regulate the Kimm et al.’s CO2 control.
Applicant argues that Jonson teaches away from using the EMG signal/device in Kimm et al. because Jonson only discusses NAVA system. 
First, Kimm et al. discusses a mechanical system as well (See above).
Additionally, Jonson does not teach away, or preclude, the EMG signal/device from being used with other ventilation systems, they just teach in detail the use of the EMG signal/device with a NAVA system. It was clearly within the skill of one of ordinary skill in the art to use the EMG signal/device in Kimm et al.’s device wherein Kimm et al. teach a variety of sensors can be used and the EMG accomplishes Kimm et al.’s goal of regulating CO2 concentration in response to patient effort.
Applicant argues that Kimm et al. teach away from NAVA ventilation.
The rejection does not rely on NAVA ventilation or modifying Kimm et al. to include NAVA ventilation. The rejection relies upon Kimm et al.’s disclosure of a variety of sensors and measurements and Jonson disclosing EMG signal/device for controlling CO2 partial pressure during ventilation. 
There is no support for Applicant’s statement/argument that “Kimm explicitly states…” on page 9. This is unclear as Applicant argues that effort would not be obtained from “sensor data” but rather “derived from measured sensor data”. It is unclear what distinction Applicant is making here. Kimm et al. teach in [0092] that the data from sensors can be gathered and used to compare to various thresholds or values. 
Using a known sensor used for a known reason, that is to indicate breathing status and work of a patient during ventilation, in another ventilation method that needs/wants to determine the breathing status and work of a patient would have been obvious at the time of the invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON GIONTA FITZSIMMONS whose telephone number is (571)270-1767. The examiner can normally be reached M-F 7:00 am - 11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON FITZSIMMONS
Primary Examiner
Art Unit 1778



/ALLISON G FITZSIMMONS/            Primary Examiner, Art Unit 1778